Citation Nr: 1013908	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-38 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for atherosclerotic 
cardiovascular disease with bilateral peripheral vascular 
disease to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1969 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2010, the Veteran appeared before the undersigned 
Veterans Law Judge for a Travel Board hearing.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  Service connection is in effect for hypertension, 
evaluated as 10 percent disabling.

2.  The probative evidence of record shows that the Veteran's 
atherosclerotic cardiovascular disease with bilateral 
peripheral vascular disease was aggravated by his service-
connected hypertension.


CONCLUSION OF LAW

The Veteran is shown to have atherosclerotic cardiovascular 
disease with bilateral peripheral vascular disease which is 
proximately due to or the result of service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009); 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A supplemental statement of the case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in May 2006, prior to 
the date of the issuance of the appealed February 2007 rating 
decision.

The Board further notes that, in May 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Additionally, he was afforded a VA 
examination in December 2006 that was fully adequate for the 
purposes of making a determination.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Given the favorable disposition of the claim for service 
connection for atherosclerotic cardiovascular disease with 
bilateral peripheral vascular disease, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. § 
3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  (The Board notes the changes to 38 C.F.R. § 3.310 
effective in October 10, 2006, but finds the previous version 
of 38 C.F.R. § 3.310 more favorable to the Veteran).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

Service treatment records demonstrate a history of 
hypertension.  The Veteran was service connected for his 
hypertension in February 1994.  Treatment notes from the 
Womack Army Hospital dated in November 2005 reported a 
diagnosis of arthrosclerosis of the extremities with 
intermittent claudication.  In December 2006, the Veteran was 
afforded a VA examination.  After his examination and a 
review of the Veteran's treatment records, the VA examiner 
provided a diagnosis of hypertension with no evidence of 
heart disease.  The VA examiner provided an additional 
diagnosis of atherosclerotic cardiovascular disease with 
diffuse peripheral vascular disease, with intermittent 
claudication with stenosis on the superficial right femoral 
artery and the left external iliac artery, with residuals.  
The examiner stated that the Veteran's artherosclerosis was 
more likely than not aggravated by the Veteran's 
hypertension.

An operative report from the Womack Army Hospital dated in 
March 2007 noted that the Veteran had a diagnosis of ischemic 
rest pain of the left lower extremity and that a left femoral 
above the knee popliteal artery bypass with reverse saphenous 
vein was performed in order to alleviate the Veteran's pain.  
In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge.  During his hearing, the 
Veteran testified that he had had hypertension since service, 
that he had been told by several doctors that his 
hypertension would lead to complications and that he believed 
that his present condition was related to his hypertension.

In this case, the Board finds that the preponderance of the 
evidence is in the Veteran's favor.  The Veteran has 
testified that his hypertension has led to his condition and 
the medical evidence, to include the Veteran's VA examiner's 
conclusion that the Veteran's arthrosclerosis was more likely 
than not aggravated by the Veteran's hypertension, supports 
the Veteran's claim.  The Board finds the Veteran's testimony 
to be consistent with the medical evidence which shows that 
the Veteran's hypertension has aggravated his 
artherosclerosic cardiovascular disease.  The Board therefore 
finds that the Veteran is entitled to service connection on a 
secondary basis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case in favor of the Veteran's claim.








ORDER

Entitlement to service connection for atherosclerotic 
cardiovascular disease with bilateral peripheral vascular 
disease, secondary to service-connected hypertension, is 
granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


